Appeal by the defendant from a judgment of the Supreme Court, Queens County (Melendez, J., at plea; Chin Brandt, J., at sentence), rendered August 26, 2013, adjudicating him a youthful offender, upon his plea of guilty to petit larceny, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was invalid because the Supreme Court failed to advise him of all of his constitutional rights under Boykin v Alabama (395 US 238 [1969]) is unpreserved for appellate review because he did not move to vacate his plea prior to the imposition of sentence or *1082otherwise raise the issue in the Supreme Court (see People v Fontanet, 126 AD3d 723 [2015]; People v Pollidore, 123 AD3d 1058, 1059 [2014]; People v Bennett, 122 AD3d 871, 872 [2014]; People v Caliste, 122 AD3d 765 [2014]; People v Jackson, 114 AD3d 807 [2014]). In any event, the contention is without merit. There is no uniform mandatory catechism for accepting a plea of guilty (see People v Tyrell, 22 NY3d 359, 365 [2013]; People v Seeber, 4 NY3d 780, 781 [2005]; People v Bennett, 122 AD3d at 872). A plea of guilty “will not be invalidated ‘solely because the Trial Judge failed to specifically enumerate all the rights to which the defendant was entitled and to elicit from him or her a list of detailed waivers before accepting the guilty plea’ ” (People v Tyrell, 22 NY3d at 365, quoting People v Harris, 61 NY2d 9, 16 [1983]). Here, before the court accepted the defendant’s plea of guilty, it adequately advised him of certain constitutional rights he was surrendering by pleading guilty (see People v Bennett, 122 AD3d at 872; cf. People v Moore, 24 NY3d 1030, 1031 [2014]; People v tyrell, 22 NY3d at 366). The record affirmatively demonstrates the defendant’s understanding and waiver of these constitutional rights, and the entry of a knowing, voluntary, and intelligent plea of guilty (see People v Harris, 61 NY2d at 19-20). Rivera, J.R, Balkin, Miller and LaSalle, JJ., concur.